Citation Nr: 1040226	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
porphyria cutanea tarda (PCT).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2008 and April 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

In February 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

The case was remanded in July 2010 for further development.

In December 2009, the Veteran submitted information from 
the internet pertaining to asbestos-related lung cancers.  
In a handwritten note attached to the evidence, the 
Veteran stated that while he was stationed at Fort Chaffee 
in 1953, the building he stayed in was torn down to remove 
asbestos.  The Veteran appears to be claiming service 
connection for lung cancer due to asbestos exposure.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not show that the dermatologic 
manifestations of the PCT covers more that 40 percent of the 
entire body or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PCT have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7815 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in September and 
November 2008 prior to the initial adjudication of his claim in 
an April 2009 rating decision.  The VCAA letters indicated the 
types of evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  The 
Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for PCT 
has been established and an initial rating for the condition has 
been assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
for PCT, he filed a notice of disagreement contesting the initial 
rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), 
which provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a Statement of the Case that addressed the initial rating 
assigned, included notice of the criteria for higher rating, and 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the Veteran 
has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals process, 
and similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Veteran was afforded a VA examination in December 2008, 
December 2009, and August 2010.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal have 
been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA medical 
records, VA examination reports, written statements from his wife 
and friend, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Higher Initial Rating for PCT

The Veteran is currently assigned a 30 percent rating for PCT, 
effective from April 2, 2008.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a Veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.

Under Diagnostic Code 7815 (bullous disorders), PCT covering 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the past 
12-month period warrants a 30 percent disability rating.  PCT 
covering more that 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent rating.  Otherwise, the disability is rated 
based on disfigurement of the head, face, or neck (Diagnostic 
Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending on the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7815 (2009).

A June 2008 VA treatment record noted no active skin lesions, but 
complaints of fragile skin.  The Veteran was diagnosed, in part, 
with PCT.  Another June 2008 VA treatment reflects a debridment 
of a keratoma on the right foot.

The Veteran underwent a VA examination in December 2008.  The 
Veteran reported that he was unable to work outside and his 
activities of daily living were impaired due to his need to avoid 
significant UV light exposure because of his skin condition.  He 
reported blisters and fragile skin on his hands and underneath 
his finger nails.  Upon physical examination, the Veteran 
presented with blisters and fragile skin on the dorsal hands and 
forearms.  He had some crusting and erosions.  Total body surface 
are affected was approximately 15 percent.  Exposed surface area 
was approximately 20 percent.  There was no evidence of 
sclerodermoid patches or increased hyperkeratosis.  

An August 2009 VA treatment record reflects violaceous papules 
and pink macules on his scalp, face, neck, back, chest, and 
bilateral upper extremities.  An October 2009 VA treatment record 
indicates that the PCT blisters had resolved and appeared to be 
in remission.  A November 2009 VA treatment record noted that his 
PCT remained in remission.

A December 2009 VA examination reflects recurring fragile skin 
blisters on the arms, dorsum of the hands, fingers, and under the 
nails of the fingers consistent with actinic purpura.  The 
treatment for the blister s had been phlebotomies every two weeks 
(controlling serum ferritin level) and sun screen.  He had to 
stop the phlebotomies because he became anemic.  Upon physical 
examination, the Veteran had painful blisters on his biceps, 
underneath his nails of the third and fourth digits of the left 
hand, and a bruise left over from a blister underneath the fourth 
digit nail of the right hand.  Total body involvement was 15 
percent, and total body exposed was 15 percent.  He was diagnosed 
with PCT of moderate severity with symptoms of pain and 
tenderness.

The Veteran testified during the February 2010 hearing that his 
disability had increased in severity and he currently experienced 
break-outs of his skin condition every two to three weeks.  In 
addition, he submitted photographs of his back and legs showing a 
widespread rash and papules.

The Veteran was afforded another VA examination in August 2010.  
He complained of skin fragility and blistering associated with 
pain and pruritus of the dorsum hands and dorsum distal arms.  
The Veteran was treated with phlebotomies, but had to be 
discontinued because of side effects.  The Veteran continued to 
have flare-ups that involve his hands and arms about every two 
months.  He used triamcinolone cream during a flare-up.  He did 
not require any maintenance medication for the condition, nor did 
he require any steroids or immunosuppressants for the condition.  
He denied functional restrictions other than avoidance of 
activities during flare-ups.  He had no significant scarring from 
the condition.  The VA examiner noted that the Veteran previously 
had a rash that involved the chest, arms, and legs.  He was 
evaluated by a dermatologist who found that the rash on the left 
thigh was consistent with chronic dermatitis.

Upon physical examination, the skin of the proximal arms was 
normal without rash or scarring.  The skin of the anterior hands 
and anterior distal forearms were normal.  The Veteran had 
scattered erythematous macules over the dorsum of the hands and 
distal dorsum arms a few millimeters in size to a few centimeters 
(cm) in size.  There was one area, approximately 2 cm x 2 cm, of 
hypopigmentation in the dorsum of the left arm.  There was 
hyperpigmentation noted in the dorsum of the hands and arms.  

The total body surface area of these eruptions would be 
approximately 15 percent total body surface area with 20 percent 
exposed body surface area for the eruptions.  Skin of the 
proximal arms and legs were grossly normal without rashes on 
examination.  The Veteran was diagnosed with PCT involving the 
arms and hands and chronic dermatitis on the posterior chest.  
The VA examiner noted that the chronic dermatitis is not 
associated with PCT.  His rationale was premised on the fact that 
PCT is associated with a rash involving sun exposure.  He noted 
that the Veteran did not require constant or near constant 
systemic therapy.  He also stated that most of his findings 
involve residuals from a recent flare-up on the arms and 
forearms.  There were no active blisters or ulcerations found at 
the examination.

The Board has assessed the separate effects of the Veteran's 
service-connected and nonservice-connected disabilities, and 
whether, standing alone, his service-connected PCT would warrant 
a rating higher than 30 percent.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (holding that, when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern  the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability).  The Veteran's 
nonservice-connected disabilities include chronic dermatitis and 
actinic prurigo.  In this case, there is medical evidence that 
separates the effects of the Veteran's service-connected PCT and 
chronic dermatitis.  The August 2010 VA examiner found that that 
the chronic dermatitis is not related to the service-connected 
PCT.  In sum, the Board has considered the various symptomatology 
of the service-connected and nonservice-connected skin 
conditions; and, finds that, standing alone, the disability 
picture for the service-connected PCT approximates a 30 percent 
rating.

The Board notes that there are some disorders of the skin that 
have active and inactive stages or are subject to remission and 
recurrence.  Where the evaluation of such a disability that 
fluctuates in degree of disability is at issue, an examination of 
the disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675 (1992).  Although the Veteran only 
suffered from residuals of an outbreak at the time of the August 
2010 VA examination, the Board finds the examination adequate for 
rating purposes.  First, the findings were sufficient for the 
examiner to identify the surface area involved.  Second, the 
Veteran also provided pictures of his rashes during an active 
outbreak (which the VA examiner considered when rendering his 
findings).  Lastly, the August 2010 VA examiner discussed the 
frequency, duration, and outbreaks of skin disease exacerbations 
and appears to have rendered his opinion as if the PCT was at its 
most disabling, as he described a recent flare-up.

Moreover, there are VA outpatient records showing no objective 
evidence of fluctuations in occurrence and no significant varying 
degree of severity of the Veteran's PCT (i.e., the surface area 
involved appears to consistent among the December 2008, December 
2009, and August 2010 VA examinations).  Taking into 
consideration that there is significant medical evidence showing 
that the Veteran's skin disability was examined at various times 
in an effort to capture the disease at various stages, the Board 
finds that the evidence of record is sufficient to rate the 
disability under appeal.

The foregoing medical evidence does not support the Veteran's 
claim for an evaluation in excess of 30 percent.  It does not 
show coverage of more that 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
Diagnostic Code 7815.  Physical examinations merely show the 
presence of irregular papules and scattered hypopigmented, faint 
scars covering various portions of the Veteran's body, and that 
the Veteran does not receive treatment, except for medicated 
cream during a flare-up.  The criteria for the assignment of a 
higher rating are not met.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no provision upon which to assign a rating in excess of 30 
percent for service-connected PCT for any period of initial 
rating claim.  The Board also finds that no other potentially 
applicable diagnostic code affords the Veteran a higher 
evaluation. There is no evidence that the Veteran's disorder 
affects more than 40 percent of the body or exposed areas, or 
that he undergoes constant or near-constant systemic therapy with 
corticosteroids or other immunosuppressive drugs; thus, 
entitlement to an increased rating under DC 7806 (dermatitis), 
7816 (psoriasis), 7821 (cutaneous manifestations of collagen 
vascular disease), or 7822 (papulosquamous disorders) has not 
been shown.  There is also no evidence of related exfoliative 
dermatitis; thus, an increased rating under DC 7817 is not for 
application.  There has been no diagnosis of urticaria or a 
disease of keratinization which would entitle the Veteran to an 
increased rating under DCs 7824 and 7825.  There is no evidence 
of erythema multiforme or toxic epidermal necrosis which would 
warrant an increased rating under Diagnostic Code 7827.  Further, 
the record overall is negative for any opinion or evidence that 
the Veteran was disfigured or that he has scars as a predominant 
disability.  Therefore, Diagnostic Codes 7800 to 7805 are not 
applicable.

The Board is aware of the Veteran's and his wife's assertions as 
to the severity of his skin condition.  Although the Veteran's 
friend, D. S., is a nurse, and thus, completed medical education 
and training and meets the requirement of section 3.159(a)(1) as 
one competent to provide diagnoses, statements, or opinions, her 
statement, in pertinent part, attests to the fact that the 
Veteran has a diagnosis of PCT and suffers from blisters, which 
is not in dispute.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 
(2007).  These contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Despite these written statements in support of his claim, the 
medical record before the Board shows that the manifestations do 
not satisfy the diagnostic criteria for a 60 percent rating.  As 
a result, these assertions do not constitute evidence that this 
disability warrants an increased evaluation.

Staged ratings are not indicated in the present case, as the 
Board finds the weight of the credible evidence demonstrates that 
the Veteran's PCT has consistently warranted a 30 percent rating 
and no more since April 2008 when service connection became 
effective.  38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321. The Court has set out a three-part test, based 
on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has also considered whether referral or remand is 
appropriate for a claim for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).  The Court has recently held that a request 
for TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
is rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to PCT.  As noted above, his PCT has 
been characterized as moderate in severity, and the Veteran has 
not required consistent treatment for this disease.  There is no 
medical evidence that the Veteran's PCT has interfered with his 
ability to remain employed, and the Veteran has not alleged that 
he is unable to perform work duties due to service-connected PCT.  
The Board notes that the RO specifically denied entitlement to 
TDIU in an April 2009 rating decision, and there have been no 
allegations of unemployability due to PCT since that time.  
Therefore, remand or referral of a claim for TDIU is not 
necessary as there is no evidence of unemployability due to 
service-connected PCT.

In sum, the Board concludes that since service connection has 
been in effect the Veteran is not entitled to a rating in excess 
of 30 percent for his PCT.  As the preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert. v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

An initial rating in excess of 30 percent for PCT is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


